Citation Nr: 1505800	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  06-26 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel





INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970, including service in the Republic of Vietnam from January 1969 to January 1970.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for posttraumatic stress disorder (PTSD), and assigned an initial 30 percent disability rating, effective March 28, 2003.  In September 2009, the Board remanded the case for additional development.  In a February 2011 rating decision, the Veteran was awarded an increased 50 percent rating for his PTSD, effective March 28, 2003.  In an April 2011 decision, the Board granted a further increased 70 percent rating for the Veteran's PTSD, and a July 2011 rating decision implemented the Board's decision, and assigned an effective date of March 28, 2003. 

The Veteran appealed the Board's April 2011 decision to the United States Court of Appeals Veterans Claims (Court).  Pursuant to a November 2011 Joint Motion for Remand, the Court vacated the Board's decision to the extent it denied the Veteran's TDIU claim, and remanded the matter to the Board for further action.  

In July 2012 and January 2014, the Board remanded this matter for additional development.  The Board's January 2014 decision referred to the RO the matter of entitlement to service connection for ischemic heart disease.  A March 2014 rating decision denied service connection for ischemic heart disease; the Veteran has not appealed the rating decision.  Accordingly, the matter is not before the Board.  


FINDING OF FACT

It is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  

CONCLUSION OF LAW

The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

The Veteran's service-connected disabilities consist of PTSD and diabetes mellitus type 2, for a combined rating of 70 percent from March 28, 2003, and 80 percent from July 26, 2011.  Thus, the Veteran met the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  What remains to be determined is whether the functional impairment associated with these disabilities is of such nature and severity as to preclude substantially gainful employment.  

The Veteran asserts that he is entitled to a TDIU based his service-connected disabilities; he reports he was last employed on a full-time basis in March 2004.  The Veteran's educational background includes a high school degree.  See, e.g., September 2006 VA examination report.  

The evidence of record includes several VA, particularly in September 2006, February 2010, August 2013, and an addendum opinion in February 2014.  On September 2006 VA examination, the Veteran reported he worked for a railroad company for approximately 33 years, retiring as a conductor.  He indicated he stopped working after he had a pacemaker inserted, finding it was more difficult to cope with the job.  The examiner provided a diagnosis of PTSD and assigned a Global Assessment of Functioning (GAF) score of 53.  It was opined that if the Veteran were to return to work, his PTSD, especially his difficulty being around groups of other people and difficulty concentrating, would make it difficult for him to function in an employment setting.  On February 2010 VA examination, the Veteran complained about not wanting to be around people, as well as depressed mood and worsened memory.  The diagnoses were PTSD and depressive disorder, not otherwise specified.  It was noted that it was unclear whether or not his depressive disorder was related to his PTSD.  A GAF score of 52 was provided.  The examiner opined that due to the Veteran's reported irritability and discomfort with others, and his concentration difficulties, he appears most suitable for sedentary or physical, part-time employment with low stress/demand, minimal interaction with other staff or customers, and flexible hours to accommodate any motivational difficulties.  On August 2013 VA examination, a GAF score of 55 was provided.  The examiner opined that, based on the reported PTSD symptoms exclusively, the Veteran did not meet the criteria for total occupational and social impairment.  The examiner considered the criteria for a 100 percent rating for PTSD, and found that the Veteran's symptoms did not rise to that level of severity.  In a February 2014 VA examination addendum opinion, it was opined that the Veteran appears most suitable for a sedentary or physical job with low-stress/demand and minimal interaction with other staff or customers.  

The evidence of record also includes a March 2003 Vet Center report noting the Veteran began receiving treatment in February 2002, and that his symptoms included nightmares, intrusive thoughts, sadness, emotional numbing, helplessness, estrangement from his family and friends, and isolation.  An August 2004 VA treatment record noted the Veteran retired from the railroad industry as a conductor after being declared permanently disabled from his job due to the insertion of a pacemaker.  An October 2005 VA treatment record noted the Veteran's daytime activities continue to deteriorate, and opined that he was totally and permanently disabled to be gainfully employed; the diagnoses were PTSD and major depression.  In his July 2006 VA Form 9, the Veteran related that he retired due to his nerves, stress, and anxiety attacks.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected PTSD and diabetes mellitus  prevent him from securing and following a substantially gainful employment.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki¸733 F.3d 1350 (Fed. Cir. 2013).  

The evidence shows that the Veteran has not been gainfully employed since March 2004.  His educational background includes a high school degree.  His post-service work experience shows that he has worked primarily in the railroad industry for approximately 33 years, most recently as a conductor.  Based on the evidence presented in this case, the Board finds the evidence is at least in equipoise regarding whether the functional impairment associated with the Veteran's PTSD and diabetes mellitus is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Board finds significant that the September 2006 VA examiner opined that if the Veteran were to return to work, his PTSD would make it difficult for him to function in an employment setting.  In addition, an October 2005 VA treatment included an opinion that the Veteran was totally and permanently disabled to be gainfully employed.  

To the extent the February 2010 and February 2014 VA examiners opined that the Veteran appeared most suitable for sedentary or physical, part-time employment with low stress/demand, and minimal interaction with other staff or customers, and flexible hours to accommodate any motivational difficulties, the Veteran does not appear to have any experience in sedentary employment.  Moreover, there is no indication that even if he did have the requisite experience, that the suggested part-time employment would be other than marginal employment, and therefore not considered.  38 C.F.R. § 4.16(a); see also Faust v. West, 13 Vet. App. 342 (2000).  The Board also finds significant that after being asked to provide an explanation of the type of job feasible given the limitations imposed by the Veteran's service-connected disabilities, the February 2014 VA examiner largely reiterates the opinion of the February 2010 VA examiner that the Veteran was capable of sedentary or physical, part-time employment with low stress/demand, and minimal interaction with other staff or customers, and flexible hours to accommodate any motivational difficulties, and fails to give any examples of the types of employment that would provide such accommodating and flexible employment, and be reflective of substantially gainful employment.  Such lack of concrete examples appears to be the result of a lack of existing types of employment that would qualify, particularly considering the Veteran's education and employment history.  

While the February 2014 VA examiner was of the opinion that the Veteran retired from his employment in 2004, he does not address the fact that the Veteran was receiving mental health treatment approximately two years prior to his retirement.  And while it may be true, as the February 2014 VA examiner contends, that the Veteran retired primarily because of his pacemaker, the Board finds credible the Veteran's assertions that prior to the pacemaker being inserted, he was having a significant difficulty coping with the job, as such is supported by the documented evidence showing mental health treatment prior to the insertion of the pacemaker.  

Thus, given the evidence regarding the severity of the Veteran's service-connected disabilities, and particularly his PTSD, the opinions and evidence indicating the Veteran's functional limitations due to his service-connected disabilities, and in light of his individual work experience, training, and education, the Board finds that the evidence shows he is entitled to an award of a TDIU rating.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus , the Veteran's appeal is granted.  


ORDER

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted.  

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


